Citation Nr: 1026825	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  09-09 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the RO in Chicago, 
Illinois, which denied service connection for PTSD.  In August 
2006, the Veteran requested reconsideration of this decision and 
the denial was continued in an October 2006 rating decision.  

The Veteran testified at an August 2009 hearing before the 
undersigned at the Chicago RO.  A transcript of the hearing has 
been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims entitlement to service connection for PTSD.  
For the following reasons, the Board finds that further 
development is warranted before this claim can be properly 
adjudicated. 

In October 2006, the RO made a formal determination that the 
information required to corroborate an in-service stressor was 
insufficient to send to the U.S. Joint Services Records Research 
Center (JSRRC).  Accordingly, the Veteran's claim was denied in 
October 2006 because an in-service stressor related to the 
Veteran's PTSD had not been verified. 

The Board notes that, during the pendency of this appeal, VA 
regulations pertaining to the requirements for establishing a 
service connection claim for PTSD were amended effective July 13, 
2010.  See Stressor Determinations for Posttraumatic Stress 
Disorder, 75 Fed.Reg. 39843 (July 13, 2010) (amending 38 C.F.R. 
§ 3.304(f)).  The amendment liberalizes in some cases the 
evidentiary standard for establishing the required in-service 
stressor.  Id.  Specifically, the final rule amends 38 C.F.R. § 
3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as 
paragraphs (f)(4) and (f)(5), respectively, and by adding a new 
paragraph (f)(3) which reads as follows: 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.

Id. at 39852.  The Board emphasizes that under the amended 
regulation, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor provided that the 
other requirements of the above paragraph are met, irrespective 
of whether the evidence shows that the Veteran "engaged in 
combat with the enemy" as previously required.  See VAOPGCPREC 
12-99 (65 Fed. Reg. 6,257 (2000); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  When such is the case, verification of the 
stressor through independent sources is not warranted.

Here, the Veteran submitted a March 2009 statement reflecting 
that while stationed overseas during Operation Desert 
Storm/Desert Shield, he served in the 2-18 Infantry Battalion, 
197th Infantry Brigade, and that his unit encountered combat 
conditions at the border between Saudi Arabia and Iraq between 
February 1991 and March 1991.  He described, among other things, 
being shot at, seeing enemy combatants die, and seeing dead and 
mutilated bodies.  Accordingly, in light of the new amendments to 
38 C.F.R. § 3.304(f), this claim must be remanded for a VA 
examination and opinion addressing whether the Veteran's claimed 
in-service stressors are adequate to support a diagnosis of PTSD 
and whether the Veteran's reported symptoms are related to the 
claimed in-service stressors. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA 
medical examination to determine whether the 
Veteran's claimed in-service stressors are 
adequate to support a diagnosis of PTSD, and 
whether the Veteran's symptoms are related to 
the claimed stressors. 

The entire claims file and a copy of this 
REMAND must be made available to the examiner 
prior to the examination.  The examiner must 
note in the examination report that the 
evidence in the claims file has been 
reviewed.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to the following: 
A.	Whether it is at least as likely as not 
(i.e., to at least a 50:50 degree of 
probability) that the Veteran's claimed 
in-service stressors are adequate to 
support a diagnosis of PTSD or whether 
such a relationship is unlikely (i.e., 
less than a 50:50 degree of 
probability).  
B.	Whether it is at least as likely as not 
that the Veteran's symptoms are related 
to the claimed in-service stressors 
(i.e., to at least a 50:50 degree of 
probability) or whether such a 
relationship is unlikely (i.e., less 
than a 50:50 degree of probability).
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.  
The AOJ should ensure that an adequate 
rationale has been provided before returning 
this case to the Board. 

The examiner should take into consideration, 
among other relevant evidence in the claims 
file, the July 2006 letter from the Veteran's 
private physician, diagnosing the Veteran 
with PTSD, and the March 2010 VA treatment 
record reflecting a diagnosis of PTSD. 

If the examiner is not able to provide an 
opinion without resorting to speculation, the 
examiner must state the reasons why such an 
opinion cannot be rendered.  In this regard, 
the examiner should state whether a 
definitive opinion cannot be provided because 
required information is missing or because 
current medical knowledge yields multiple 
possible etiologies with none more likely 
than not the cause of the claimed disability.  
The examiner should be as specific as 
possible. 

2.  After the above development is completed, 
and any other development that may be 
warranted based on action taken pursuant to 
the above paragraphs, the AOJ should 
readjudicate the claim on the merits in light 
of 38 C.F.R. § 3.304(f) as amended.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
supplemental statement of the case (SSOC) and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

